Citation Nr: 0303150	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for the purpose of Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran retired from the United States Army in May 1978 
after more than 20 years of active service.  He died on July 
[redacted], 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in July 2001 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On November 19, 2002, the appellant appeared and testified at 
a personal hearing before the undersigned Veterans Law Judge 
at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant and the veteran were married in February 
1973.

2.  The appellant and the veteran were divorced in April 
1975.

3.  The appellant is not the surviving spouse of the veteran.




CONCLUSION OF LAW

VA may not recognize the appellant as the surviving spouse of 
the veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.50 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefits which the appellant is 
seeking.  Specifically, the RO notified the appellant in a 
Statement of the Case of October 2001 and in a Supplemental 
Statement of the Case of May 2002 that she would have had to 
have been married to the veteran at the time of his death to 
be considered as his surviving spouse.  The appellant has 
admitted that she was not married to the veteran at the time 
of his death.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides her appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

 A surviving spouse of a veteran who died from a service 
connected or compensable disability may be entitled to 
dependency and indemnity compensation.  See 38 U.S.C.A. 
§ 1310 (West 2002).  A surviving spouse of a veteran of a 
period of war is entitled to death pension.  See 38 U.S.C.A. 
§ 1541 (West 2002).  In April 2001, the appellant filed a 
claim of entitlement to such benefits.  

A regulation provides that: 
    (a) Spouse. "Spouse" means a person of the opposite sex 
whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).
    (b) Surviving spouse. Except as provided in 38 C.F.R. 
§ 3.52, "surviving 
spouse" means a person of the opposite sex whose marriage to 
the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and who 
was the spouse of 
the veteran at the time of the veteran's death and:
    (1) Who lived with the veteran continuously from the date 
of 
marriage to the date of the veteran's death except where 
there was a 
separation which was due to the misconduct of, or procured 
by, the 
veteran without the fault of the spouse; and
    (2) Except as provided in 38 C.F.R. § 3.55, has not 
remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with 
another person of the opposite sex and held himself or 
herself out 
openly to the public to be the spouse of such other person.  
See 38 C.F.R. § 3.50 (2002).  (Emphasis supplied.)

The appellant seeks VA benefits as the surviving spouse of 
the veteran.  However, it is not in dispute that the 
appellant and the veteran were lawfully married on February 
3, 1973, in Butler County, Alabama, and divorced on April 10, 
1975, by decree of the Jefferson County, Kentucky, Circuit 
Court.  The appellant agrees that she was divorced from the 
veteran in April 1975 and that they did not remarry.  (The 
veteran's death certificate shows that he was married to 
another woman at the time of his death.)  The Board, 
therefore, finds that the appellant was not married to the 
veteran at his death and, for that reason, may not be 
recognized as his surviving spouse.  At the hearing in 
November 2002, the appellant testified to her alleged 
mistreatment by the veteran and claimed that another woman 
went to Germany with the veteran after the April 1975 divorce 
and passed herself off as the appellant.  While the 
appellant's testimony in that regard may be correct (a 
factual issue it is not necessary for the Board to reach), it 
does not alter the fact that she was not married to the 
veteran at the time of his death, which is the determinative 
fact in this case.  The Board must, therefore, conclude that 
the appellant is not the veteran's surviving spouse for the 
purpose of VA death benefits.  See 38 C.F.R. § 3.50 (2002).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 


ORDER

The appellant not having the status of surviving spouse of 
the veteran, the appeal is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

